Citation Nr: 0033511	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-16 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to June 
1953. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the San Juan, Puerto Rico 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the RO denied entitlement to TDIU.  


FINDINGS OF FACT

1.  Service connection is in effect for bilateral above and 
below the knee varicose veins, with a 60 percent rating; 
psychological factors (anxiety) affecting a physical 
condition, duodenal ulcer disease, with a 40 percent rating; 
residuals of a back injury, Muscle Group XX, myositis lumbar 
region, traumatic with short hamstring and tenosynovitis, 
with a 20 percent rating; and scars on both legs, with a 
noncompensable rating; with the total combined disability 
rating of 80 percent.

2.  The veteran has a high school education, and work 
experience as a pharmacist's assistant.

3.  The veteran's service-connected disabilities alone do not 
prevent him from performing substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations provide a total rating for compensation 
purposes based on unemployability when the evidence shows 
that the appellant is precluded, by reason of his service-
connected disabilities, from obtaining and maintaining any 
form of gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2000).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling.  If there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the purpose of 
calculating such percentage thresholds, disabilities of both 
lower extremities, disabilities resulting from common 
etiology or a single accident, or multiple injuries incurred 
in action shall be deemed one disability.  

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims; hereinafter, the 
"Court") referred to apparent conflicts in the regulations 
pertaining to individual unemployability benefits.  
Specifically, the Court indicated there was a need to discuss 
whether the standard delineated in the controlling 
regulations was an "objective" one based on the average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.  The Board is bound 
in its decisions by the regulations, the Secretary's 
instructions, and the precedent opinion of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c) (West 1991).  In a 
pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  See 
also 38 C.F.R. § 4.19 (2000).  For a veteran to prevail on a 
claim based on unemployability, it is necessary that the 
record reflect some factor that places the claimant in a 
different position than other veterans with the same 
disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial, gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

A review of the veteran's current combined disability ratings 
reveals that he does meet the threshold percentage 
requirements of 38 C.F.R. § 4.16(a) to qualify for 
consideration for a total disability rating.  His varicose 
vein disability is rated as 60 percent disabling, his 
psychological factors (anxiety) affecting a physical 
condition, duodenal ulcer disease, is rated as 40 percent 
disabling, his residual back injury disability is rated as 20 
percent disabling, while his leg scars are rated as 
noncompensable.  The combined service connection disability 
rating is 80 percent.  See 38 C.F.R. § 4.25 (2000).  As 
previously discussed, under § 4.16, with two or more service 
connected disabilities, at least one disability must be rated 
at 40 percent or more, and additional disability ratings must 
exist to bring the combined rating to 70 percent or more.  As 
is clear from the record, the veteran does have two 
disabilities rated 40 percent or more disabling.  
Additionally, his combined rating is greater than 70 percent.  
Therefore, the Board finds that the veteran does meet the 
initial requirements for a total disability evaluation on the 
basis of individual unemployability. 

The Board must still consider whether, despite meeting the 
percentage requirements in 38 C.F.R. § 4.16(a), the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of his service-connected disabilities.  
See 38 C.F.R. § 4.16(b).  However, the fact that the veteran 
has met the threshold percentage requirements for his service 
connected disabilities does eliminate the consideration of 
nonservice-connected disabilities or previous unemployability 
if, in the Board's opinion, his service-connected 
disabilities render him unemployable.  See 38 C.F.R. 
§ 4.16(a) (2000).  

The Board notes that all of his compensable disabling 
conditions, varicose veins, residuals of a back injury and 
psychological factors affecting duodenal ulcer disease, have 
potential bearing on his claimed unemployability.  However, 
the Board finds that the noncompensable rating for leg scars 
has no bearing on his employability.  This disability was 
established as service connected in a March 1954 rating 
decision, less than a year after the veteran's service 
discharge, and has been evaluated as noncompensable since 
that time.  There is no evidence that this disability 
displays any symptomatology that would affect the veteran's 
employability.  Therefore, the Board will concentrate its 
analysis on the veteran's varicose veins, residual back 
injury and psychological factors affecting duodenal ulcer 
disease disabilities.  

The Board acknowledges that the veteran's varicose vein 
disability is a significant disability.  His most recent VA 
examination, from April 1998, showed that he has large 
varicose veins in both legs with peripheral circulatory 
insufficiency.  The varicose veins are reported to be located 
above and below his knees.  As part of the examination, the 
veteran complained of loss of balance and weakness in the 
knees.  The examiner noted that the veteran's posture and 
gait showed an erect posture with loss of balance, using a 
walking cane for ambulation.  However, the examiner also 
noted that the veteran walked into the examination without 
assistance from anyone else using a walking cane.  The Board 
also reviewed the most recent detailed VA examination of the 
veteran's varicose vein condition, from September 1995.  
During this examination, the veteran complained of cramps and 
numbness in both legs below the knees, weakness of the legs, 
and worsening pain after prolonged sitting or standing.  The 
examination revealed weak bilateral pulses in the dorsalis 
pedis and posterior tibialis.  His skin appearance on both 
legs had a brownish discoloration with a lot of venules.  The 
examiner also noted extremely cold feet, paresthesias on the 
leg and positive Trendelenburg and Perthe's tests 
bilaterally, in addition to the large varicose veins detected 
bilaterally, above and below the knees.  
      
As the Board has stated, the veteran has a significant 
varicose vein condition.  The 60 percent disability rating is 
testament to this fact.  However, there is also evidence that 
this disability is not totally disabling.  The evidence shows 
that he is able to ambulate on his own, albeit with the aid 
of a walking cane.  Additionally, an April 1998 VA "Social 
and Industrial Field Survey Report" indicates that he 
routinely walks around town to meet friends and eat out, with 
no indication that he has difficulty doing this.  

The Board reviewed statements dated in October 1986 and 
October 1988 from George H. Daaboul, M.D. regarding the 
veteran's varicose vein condition.  In these brief statements 
(each of which is no more than 3 sentences), Dr. Daaboul 
states that he saw the veteran only once, in October 1986, 
and that the veteran has a severe varicose vein condition.  
He also stated that the veteran "is disabled to work at 
present".  However, Dr. Daaboul does not set forth any 
medical or factual bases to support his conclusion that the 
veteran cannot work.  Without explanation, the conclusion by 
itself does not carry significant weight with the Board, 
especially based on the doctor's explanation of only seeing 
the veteran once, many years ago.   

The Board acknowledges that this varicose vein disability is 
just one of his service connected disabilities.  However, the 
evidence does not show that this disability has significantly 
restricted the veteran and his ability to obtain or retain 
gainful employment.  The Board also acknowledges that his 
employment options would be affected by his varicose vein 
disability, especially those occupations requiring prolonged 
standing.    

The veteran also suffers from a residual back disability.  
From his April 1998 VA examination, the evidence shows the 
veteran suffered a mortar fragment wound in the back during 
combat service in Korea in 1952.  The examination revealed 
that the veteran experiences chronic low back pain and mild 
radiculopathy of the legs with L5-S1 level of both legs 
bilaterally.  The examiner noted degenerative joint disease 
of the joints, spondylotic changes of the lumbar spine, but 
also noted that the veteran had satisfactory musculoskeletal 
function.  The diagnosis was degenerative joint disease, 
bilateral L5-S1 radiculopathy and metallic foreign body from 
mortar fragments in back left side.  

More recently, in November 1999, the veteran underwent a VA 
examination of the spine, with similar results to the prior 
VA examination.  During this examination, he complained of 
chronic, constant low back pain, mostly in the area of the 
residual mortar wound, with lumbar stiffness after prolonged 
sitting.  He stated that flare-ups occur during rainy 
weather, with improvements occurring after weather conditions 
improve.  He also stated that sitting, walking and lying on 
his right side are precipitating factors, which are 
alleviated by rest.  The functional assessment described the 
veteran's back condition and its effect on his usual 
occupation and daily activities as difficulty with forward 
bending and lifting heavy objects.  During range of motion 
testing, the veteran exhibited painful motion at 50 degrees 
in flexion.  He also exhibited objective evidence of 
tenderness to palpation in the lumbar region, but no muscle 
spasms.  X-rays revealed degenerative spondylosis, 
degenerative disc disease at L4-L5 and osteopenia.  

The Board notes that the veteran's most significant 
symptomatology appears to be chronic low back pain.  However, 
there is no evidence that this disability has adversely 
affected his ability to work.  As previously indicated, the 
veteran has a 20 percent disability rating for this residual 
back condition, which was awarded in a March 1979 RO rating 
decision and has been in effect since December 1976.  This 
disability rating is now protected.  See 38 U.S.C.A. § 110 
(West 1991); 38 C.F.R. § 3.951(b) (2000).  According to the 
veteran's TDIU application, he worked until at least 1983, 
before receiving Social Security Administration (SSA) 
disability benefits.  There is no evidence that the veteran's 
residual back condition has appreciably deteriorated in 
recent years to prevent him from obtaining substantial 
gainful employment.  The longstanding 20 percent disability 
rating highlights the existence of a measurable back 
disability.  However, it also highlights that the condition 
is not so severe or unusual as to prevent him from obtaining 
or retaining gainful employment.  The Board does acknowledge 
that a job requiring heavy lifting or prolonged standing or 
sitting would not be appropriate for the veteran in light of 
his disability.  The Board simply finds that these 
limitations do not create a complete inability to obtain and 
retain gainful employment.  The Board makes this finding even 
in light of the veteran's cumulative disability due to all of 
his service-connected disabilities. 

The Board also considers the veteran's disability that is 
described as psychological factors (anxiety) affecting a 
physical condition duodenal ulcer disease.  The most recent 
VA stomach, duodenum and peritoneal adhesions examination, 
from November 1999, shows that the veteran has a history of 
duodenal ulcer disease dating back to his active military 
service, with current complaints of occasional diarrhea, 
chronic constipation, and occasional vomiting up to twelve 
times per month, requiring daily medication.  He also 
complains of epigastric pain associated with nausea and 
heartburn during the night, as well as pyrosis and acid 
reflux.  Although he had been previously diagnosed as having 
anemia and significant weight loss, this VA examination 
revealed no signs of anemia.  The examination report noted no 
active ulcer.  Upper gastrointestinal (GI) series was normal.  

As for any psychological or psychiatric factors affecting the 
veteran's GI condition, a November 1999 mental disorders VA 
examination report notes that the veteran has had no 
hospitalizations for a mental disorder.  During the 
examination interview, the veteran was somewhat depressed, 
hypoactive, verbalizing some feelings of hopelessness, but 
also appeared alert, aware of the interview and in contact 
with reality.  The veteran reported a loss of appetite and 
weight.  He was well oriented, did not have homicidal or 
suicidal thoughts, displayed an adequate affect, memory and 
intellectual functioning.  However, his judgment was assessed 
as fair and his insight very poor.  His mood was depressed, 
and the diagnosis was psychological factors (depression at 
present) affecting physical condition (GI system).  His 
Global Assessment of Functioning (GAF) score was 60.  
According to the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (p. 46-
47)(4th ed., revised, 1994) (or DSM-IV), a GAF of 60 equates 
to moderate symptoms of impaired functioning or moderate 
difficulty in social, occupational or school functioning.    
     
The Board recognizes that the veteran's psychological 
disability impacts his GI disability, and would also impact 
his occupational functioning as evidenced by a GAF score of 
60, for moderate difficulty in occupational functioning.  The 
Board also acknowledges that this disability poses definite 
limitations on his ability to perform certain occupational 
tasks.  However, the evidence does not show that he is unable 
to perform on a job due to this service-connected disability, 
or the combination of his service-connected disabilities.  As 
discussed previously, the evidence does not show that his 
duodenal ulcer condition is presently active, or that his GI 
system has current abnormalities.  Furthermore, despite his 
psychiatric and psychological difficulties, the evidence does 
not show that the veteran is unable to obtain or retain 
employment due to these "psychological factors".  

The veteran's February 1998 TDIU application indicates that 
he has a high school education.  The Board notes that this 
same application indicates that the veteran worked 13 years 
as a clerk.  Additional evidence of record identifies this 
employment as a pharmacist's assistant.  The record shows 
that the veteran has not worked since his award of SSA 
disability benefits in 1983.  The Board finds no concrete 
evidence to suggest that the veteran is incapable of 
significant employment, albeit with certain restrictions 
applied to take into consideration his service connected 
disabilities.  

The Board finds that the preponderance of evidence does not 
show that the veteran is incapable of performing the physical 
and mental acts required by employment, while acknowledging 
that he probably would have to work in an occupational field 
that does not involve a stressful environment due to his 
recognized anxiety disability, and does not require prolonged 
standing or significant heavy lifting.  These conditions 
certainly place significant limitations as to the type of 
work that the veteran could perform.  However, the evidence 
falls short of showing that he could not work in 
substantially gainful employment, let alone that he is 
unemployable.   

By his overall 80 percent rating for his service-connected 
disabilities, the Board is cognizant of the veteran's 
significant varicose vein, back and psychological problems 
that may affect employment options, while his leg scar 
condition does not have such an impact on employment.  
However, the Board finds that his combination of service-
connected disabilities does not prevent him from performing 
substantially gainful employment.  The mere fact that the 
veteran may have difficulty finding gainful employment is not 
enough to classify him as totally disabled.  See Van Hoose v. 
Brown, supra.  The Board finds that the veteran's service 
connected disabilities do not put him in a different position 
than other veterans with the same disability ratings.  Thus, 
the Board finds that he is not totally disabled by reason of 
unemployability. 


ORDER

Entitlement to TDIU is denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

